PER CURIAM.
William L. Fales petitions for certiorari review of an order of the circuit court which denied his petition for writ of habeas corpus. We treat the respondent’s motion to remand filed February 19, 2013, as a confession of error, and we grant the writ.
The circuit court departed from the essential requirements of law when it denied Fales’ petition without affording him the opportunity to reply to the Florida Parole Commission’s response. See Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996). Accordingly, the petition for writ of certio-rari is GRANTED, the order denying Fa-les’ petition is QUASHED, and this matter is REMANDED to the lower tribunal to afford Fales the opportunity to reply to the response, and for reconsideration of this petition on the basis of the reply.
WOLF, VAN NORTWICK, and WETHERELL, JJ., concur.